Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Buffalo Wild Wings, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-110767, 333-134513, 333-151137, 333-181707, and 333-183548) on Form S-8 of Buffalo Wild Wings, Inc. of our reports dated February 26, 2014, with respect to the consolidated balance sheets of Buffalo Wild Wings, Inc. and subsidiaries as of December29, 2013 and December 30, 2012, and the related consolidated statements of earnings, comprehensive income, stockholders’ equity, and cash flows for each of the fiscal years in the three-year period ended December29, 2013 and the effectiveness of internal control over financial reporting as of December29, 2013, which reports appear in the December29, 2013 annual report on Form 10-K of Buffalo Wild Wings, Inc. /s/ KPMG LLP Minneapolis, Minnesota
